Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2018 and 5/11/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “B” has been used to designate both dump in Fig 1 and battery in Fig 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application 

Specification
The specification is objected to due to the following informalities:
The reference characters 1b and 1c in the specification (Pg 6, Ln 5) do not correspond to the references characters in Fig 2. 
The reference character “B” referred to both dump B (Pg 6, Ln 3) and battery (Pg 6, Ln 10).  In page 1, sensor was designated with reference character “1,” but in page 2, sensor is designated “2,” and in addition, “2” is also designated for reader.  Each item should be designated with a unique reference character and correspond to the reference characters in the drawings.  
Appropriate corrections are required. 

Claim Objections
Claim 4 objected to because of the following informalities: “or” in line 23 seems to be misplaced or maybe missing limitation that comes after “or.”  The placement of “or” causes the claim limitations to be interpreted as either of the clauses before or after the “or.”  For the sake of reasonable interpretation of the claim, “or” will be omitted in the interpretation of the claim.
Claim 8 objected to because of the following informalities: It’s not clear what is being “exchange” between the sensor in the server.  Some form of data or network information will be 
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 1 (lines 7, 9), 4 (lines 10, 12), and, 7 (lines 7, 9) recites the limitations “processing and communication means” and “processing means” that are not clearly linked to structure, material, or acts to the function in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recites the limitation “autonomous communicating sensor” in lines 5 and 5 respectively.  The usage of “autonomous” with “communicating sensor” doesn’t define the “communicating sensor.”  The specification does not describe an autonomous communicating sensor.  It is unclear how the word “autonomous” further limits the functions of a sensor.  Since “autonomous” is not defined, “autonomous communicating sensor” will be interpret as the “communicating sensor.”
Claim 7 recites the limitation “said sensor is autonomous” in line 4.  The usage of “autonomous” with “sensor” doesn’t define the “sensor.”  The specification does not describe an autonomous sensor.  It is unclear how the word “autonomous” further limits the functions of a sensor. Since “autonomous” is not defined, “said sensor is autonomous” will be interpret as the “said sensor.”
Claim 1 recites the limitation “autonomous electrical power supply” in line 6.  The usage of “autonomous” with “electrical power supply” doesn’t define “electrical power supply.”  It is unclear how the word “autonomous” further limits the functions of a battery.  The 
Claims 4 and 7 recites the limitation “autonomous power supply” in lines 9 and 6 respectively.  The usage of “autonomous” with “power supply” doesn’t define “power supply.”  The specification discloses a battery residing in the casing, so the “autonomous power supply” will be interpreted as “battery.”
Claim 1 recites the limitation “supply” in lined 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “supply” is referring to “autonomous electrical power supply” or not.  The “supply” will be interpreted as the “electrical power supply.” In further, it is unclear what is being “supplied by said supply.”  What is being supplied will be interpreted as power being supplied from the “electrical power supply” or battery as stated above.
Claims 4 and 7 recite, the limitation “supply” in lines 10 and 7 respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “supply” is referring to “autonomous power supply” or not.  The “supply” will be interpret as the “power supply.” In further, it is unclear what is being “supplied by said supply.”  What being supplied will be interpreted as power being supplied from the “power supply” or battery as stated above.
Claims 1, 4, and 7 recites the limitation “processing means” in lines 9, 12, and 9 respectively.  There is insufficient antecedent basis for this limitation in the claims.  In further, the claims states “processing and communication means,” and it is unclear if they are claimed to be one integrated unit or separate.  The specification and drawing disclose two separate entities of “microcontroller” and “processing means.”  It would be clearer to state “processing means” and “communication means” separate so that there would be no antecedent basis issue.  In 
Claims 1 (line 9), 4 (line 12), and 7 (line 9) recites the limitation “transmit data relative to the measurements.” It is unclear what “relative to” is meaning or how it’s defining the relationship between “transmit data” and “measurements.”
The phrase “appearance of spoil material or a bright-colored” in claim 2 (line 3) is a relative phrase which renders the claim indefinite.  The phrase “appearance of spoil material or a bright-colored is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 3 recites the limitation “it” in line 1.  It’s unclear what “it” is referring to or what “it” is.  If “it” is referring to the sensor, what of the sensor is “it” referring to. 
The phrase “sufficiently low quantity to be accepted by environmental standard tolerances” in claim 3 (line 3). “Sufficiently low quantity” is a relative phrase which renders the claim indefinite.  The phrase “sufficiently low quantity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, “accepted by environmental standard tolerances,” was never specified as to what environmental standard and what tolerances are accepted.
Claim 4 recites the limitation “dump” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  “Dump” will be interpreted as “truck dump.”
Claim 4 recites the limitation “said dump is fixed with” in line 3. It’s unclear what “said dump is fixed with.”  Line 5 onwards states “said sensor being an autonomous 
Claim 9 recites the limitation “latter” in line 3.  The usage of “latter” in the claim is indefinite as it is unclear what “latter” is referring to.  “Latter” will be interpreted as the “sensor.”
Claim limitations “processing and communication means” and “processing means” in claims 1 (lines 7, 9), 4 (lines 10, 12), and, 7 (lines 7, 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The specification mention “microcontroller” which is not clear if linked to “processing means.”  Also, the specification and drawings mention of LoRA technology. It is not clear if LoRA is linked to “communication means.”  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 4, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vesterdal (US20120084047).
Regarding claim 1, Vesterdal discloses, a sensor for monitoring spoil loaded into a dump of a truck (Vesterdal: [0029] states a vehicle loading and dumping detection system.), 
comprising an accelerometer module in a casing (Vesterdal: [0029] describes a vehicle comprising an accelerometer sensor.), characterized in that said casing is adapted to be loaded with the spoil or be fixed on the dump of a truck (Vesterdal: [0032] states that the accelerometer sensor may be mounted anywhere on or in the vehicle, and is mounted under the dump body.) and in that the sensor is an autonomous communicating sensor (Vesterdal: [0034] states that information from the accelerometer is transmitted through a network.) and comprises in said casing (Vesterdal: Since the components are within a vehicle, and vehicle is a casing and all the components are disclosed to be within the vehicle, all the components would be in the casing.): 
- an autonomous electrical power supply (Vesterdal doesn’t mention battery, but since the vehicle is mobile, the electronics within the vehicle would be powered by a battery.), 
- processing and communication means supplied by said supply (Vesterdal: Fig 1, 151. [0035] states communication device 151.) and receiving measurements from the accelerometer module (Vesterdal: [0035] states wireless communication device 151 receives information for transmission.), said processing means being adapted to transmit data relative to the measurements from the accelerometers to a remote processing server (Vesterdal: [0034] states detected information by accelerometer is transmitted to the central computer.).
Regarding claim 4, Vesterdal discloses, a method for traceability of spoil wherein (Vesterdal: [0031] states detecting of unloading of playload.)

- said dump is fixed with, 
a sensor for monitoring spoil (Vesterdal: [0029] describes a an accelerometer sensor for detection.), 
said sensor being an autonomous communicating sensor comprising a casing adapted to be loaded with the spoil or be fixed to the dump of a truck (Vesterdal: [0032] states that the accelerometer sensor may be mounted anywhere on or in the vehicle, and is mounted under the dump body.): 
- an accelerometer module (Vesterdal: Vesterdal: [0029] describes a an accelerometer sensor.), 
- an autonomous power supply (Vesterdal: Vesterdal doesn’t mention battery, but since the vehicle is mobile, the electronics within the vehicle would be powered by a battery.), 
- processing and communication means supplied by said supply (Vesterdal: Fig 1, 151. [0035] states communication device 151.) and receiving measurements from the accelerometer module (Vesterdal: [0035] states wireless communication device 151 receives information for transmission.), said processing means being adapted to transmit data relative to the measurements from the accelerometers to a remote processing server (Vesterdal: [0034] states detected information by accelerometer is transmitted to the central computer (server).), 
and wherein: 
- data relative to measurements from the accelerometers which are transmitted regularly and/or event-related by said sensor to the server (Vesterdal: [0034] states that information detected by sensors such as the accelerometer are transmitted to the central computer. Detection would be an event for transmission.), 

Regarding claim 5, Vesterdal discloses, the method according to claim 4, characterized in that the server processes the received data to detect on said data transmitted by the sensor a lifting movement of truck dump during unloading (Vesterdal: [0041] states the processor of the central computer determine the dump body being in raised position based on information received from the accelerometer sensor.).
Regarding claim 7, Vesterdal discloses, a system for traceability of spoil comprising (Vesterdal: [0031] states detecting of unloading of playload.): 
- a sensor for monitoring loading of spoil loaded in a dump of a truck (Vesterdal: [0032] describes accelerometer sensor for detection of loading in a dump of a truck.), 
said sensor comprising an accelerometer module in a casing (Vesterdal: [0032] states that the accelerometer sensor may be mounted anywhere on or in the vehicle.), 
characterized in that said sensor is autonomous and comprises in said casing (Vesterdal: Since the components are within a vehicle, and vehicle is a casing and all the components are disclosed to be within the vehicle, all the components would be in the casing.): 
- an autonomous power supply (Vesterdal doesn’t mention battery, but since the vehicle is mobile, the electronics within the vehicle would be powered by a battery.), 
- processing and communication means supplied by said supply (Vesterdal: Fig 1, 151. [0035] states communication device 151.) and receiving measurements from the accelerometer module 
- said system further comprising at least one server adapted to receive from the sensor data relative to the measurements from the accelerometers which are transmitted regularly and/or event-related by said sensor (Vesterdal: [0034] states that information detected by sensors such as the accelerometer are transmitted to the central computer. Detection would be an event for transmission.), 
said server comprising a computer adapted to process said data to deduce therefrom an item of information on the transport of the loading of spoil and its possible unloading (Vesterdal: [0037] states the processor of the central computer (server) determines loading and unloading based on the information received from the accelerometer.).
Regarding claim 9, Vesterdal discloses, the system according to claim 7, characterized in that the network is further adapted to transmit to the server an item of information on the positioning of the sensor when the latter exchanges with said server (Vesterdal: [0034] states information from location detector is transmitted through wireless network to a central computer (server).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterdal (US20120084047) in view of Hines (US20050073426).
Regarding claim 2, Vesterdal discloses the invention as in the parent claim above.  
Vesterdal does not disclose, The sensor according to claim 1, characterized in that the casing comprises an envelope giving it the appearance of spoil material or a bright-colored envelope.
Hines discloses, the sensor according to claim 1, characterized in that the casing comprises an envelope giving it the appearance of spoil material or a bright-colored envelope (Hines: [0021] describes the housing being of bright colors.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vesterdal with the teachings of Hines, in order to provide a highly visible wireless emergency alert system (Hines: [0002][0021]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterdal (US20120084047) in view of Anderson (US20090303071).
Regarding claim 3, Vesterdal discloses the invention as in the parent claim above.

Anderson discloses, the sensor according to claim 1, characterized in that it comprises inert and/or biodegradable/decomposable elements/materials and/or in sufficiently low quantity to be accepted by environmental standard tolerances (Anderson: [0025] states that the sensor components are biodegradable and encapsulation is environmentally inert.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vesterdal with the teachings of Anderson, in order to provide biodegradable sensor devices that are of environmentally friendly chemicals and materials (Anderson: [0002]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterdal (US20120084047) in view of Tejeda (US20140324303).
Regarding claim 6, Vesterdal discloses the invention as in the parent claim above.  
Vesterdal does not disclose, the method according to claim 4, characterized in that the server stores over time the data transmitted by the sensor and, after detection of unloading, processes the data transmitted by the sensor before and after said unloading to estimate tonnage unloaded by a truck.
Tejeda discloses, the method according to claim 4, characterized in that the server stores over time the data transmitted by the sensor (Tejeda: [0016] states determined mass may be communicatively coupled to a remote operation or monitoring location (not shown).) and, after detection of unloading, processes the data transmitted by the sensor before and after said 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vesterdal with the teachings of Tejeda, in order to provide to monitor payloads reduce wearing and costly wear of vehicles (Tejeda: [0002]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterdal (US20120084047) in view of Touma (US20170272842).
Regarding claim 8, Vesterdal discloses the invention as in the parent claim above.  
Vesterdal does not disclose, the system according to claim 7, characterized in that the communicating sensor and the server exchange over a network of long-range network (LoRa) type.
Touma discloses, the system according to claim 7, characterized in that the communicating sensor and the server exchange over a network of long-range network (LoRa) type (Touma: Claim 2 states states that the sensor communicates measurements with the server over LoRA.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vesterdal with the teachings of Touma, in order to provide a methed for combining sensor and transmitter into a small, low-cost, and lower power sensing instrument (Touma: [0003]).

10 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterdal (US20120084047) in view of Harnett (US20100201542).
Regarding claim 10, Vesterdal discloses the invention as in the parent claim above.  
Vesterdal does not disclose, the system according to claim 7, characterized in that it comprises a reader for pairing by a user on site between an identifier of said sensor and information relative to loading of spoil.
The system according to claim 7, characterized in that it comprises a reader for pairing by a user on site between an identifier of said sensor and information relative to loading of spoil (Harnett: [0071] states the user can use the central data collection device (reader) to associate (pair) new information in a database with a serial number (identifier) of the sensor module. Although Harnett’s usage isn’t for spoil, Harnett shows that the idea of user pairing of sensor and the information is known. It would have been obvious to apply such idea for loading of spoil.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vesterdal with the teachings of Harnett, in order to provide a method for improving signal attenuation issues with sensors embedded in various types of mediums (Harnett: [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PARK whose telephone number is (571)272-3777.  The examiner can normally be reached on 9am - 7:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL PARK/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665